HEAD, J.
Statutory real action by the appellant. It claims title only by virtue of a sheriff’s deed purporting to convey to it all the right, title and interest in the premises of the defendant, J. H. Brown. The judicial proceedings leading up to this deed all appear to have been regular and properly introduced ; but, fatal to any recovery by the plaintiff in this action, the execution of the deed was neither attested nor acknowledged. It was merely subscribed by the sheriff, and was, therefore, not a legal conveyance. — Code, §§ 1789, 1790, .and authorities there cited. It was nothing more than an agreement to convey. Authorities supra.
We have, however, looked into the whole case, and find, without stating the particulars, that if J. H. Brown had any interest in the premises which was condemned by the judgment in the proceeding to enforce a material man’s lien, and sold under the execution, it was, under the undisputed evidence, an equitable interest only, not recoverable in an action of ejectment.
Affirmed.